DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to affidavit, amendments and remarks filed August 12, 2022.  Claims 1-4, 6-17, 19-28, 30-38 and 40-45 are currently pending.

Response to Amendment
The affidavit under 37 CFR 1.132 filed August 12, 2022 is sufficient in part to overcome the rejection of claims 1, 22 and 25 based upon Kim et al. (US 20150194454) applied under 35 USC 103.
The Affidavit is sufficient in part, however the Applicant has amended the claim to add that the plurality of stacked transistors provides a well-controlled high accuracy open loop gain. This newly added “a well-controlled high accuracy open loop gain” has not been previously considered. Therefore a new secondary reference has been brought in to cure the deficiencies in Kim et al. (US 20150194454).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-17, 19-28, 30-38 and 40-45 have been considered but are moot because the new ground of rejection as set forth below with Kim et al. (US 20150194454) in view of Matolin et al. (US 20160227135).
Double Patenting
Claim 45 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 27. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Both of these claims are dependent on claim 25 and are word for work the same, please correct.

Claim Objections
Claim 21 is objected to because of the following informalities:  The limitation “a reference signal” should be “the reference signal” since it was already mentioned in claim 11, which claim 21 is now dependent upon..  Appropriate correction is required.
Claim 35 is objected to because of the following informalities:  The limitation “resetting the amplified signal” in line 1 should be “the resetting the amplified signal” for antecedent purposes. The limitation “a reference signal” in line 2, should be “the reference signal” for antecedent purposes. Both of these limitations have already been mentioned in claim 34 in which claim 35 is dependent.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-10, 16, 17, 22-27, 31-33, 38, 41, 42, 44 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20150194454) in view of Matolin et al. (US 20160227135).
Re claims 1, 22 and 25: Kim teaches an event-based vision sensor and a method for controlling an event based vision that includes a plurality of pixels (fig. 1-3), each pixel/pixel circuit comprising: a photosensitive element (210) configured to generate a current signal in response to brightness of light impinging on the photosensitive element (210) (paragraph 37); a converter (220) configured to receive the current signal from the photosensitive element (210) and generate a voltage signal based on the received current signal (paragraph 38); a capacitor (230) electrically coupled to the converter (220) in series and configured to receive the voltage signal from the converter (220) (see fig. 2); an open-loop amplifier (240) electrically coupled, at an input, to the capacitor (230) in series and configured to generate, at an output, an amplified signal based on an output signal from the capacitor (230), wherein there is no feedback between the output and the input of the open-loop amplifier (240) (paragraph 40, there is no feedback when element 243 is open, open-loop amplifier), and further wherein the open-loop amplifier comprises a plurality of transistors (241/242) (see fig. 3); and a reset device (243) electrically coupled between the input and the output of the open-loop amplifier (240) and configured to reset the open-loop amplifier (240) in response to a trigger signal being generated (fig. 2 and 3, paragraph 41 and 42), but does not specifically teach further wherein the open-loop amplifier comprises a plurality of stacked transistors providing a well-controlled and high-accuracy open-loop gain of the open-loop amplifier. Matolin teaches wherein an open-loop amplifier (6) (fig. 8, this is an open loop amplifier since there is no feedback between Vfront and Vamp) comprises a plurality of stacked transistors (Mg1 to Mgk) providing a well-controlled and high-accuracy open-loop gain of the open-loop amplifier (6) (paragraphs 137-154, gain is Vamp/Vfront = -(k-1)(nMg2/nMg1), the gain is dependent on the stacked transistors Mg1 to Mgk). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the plurality of stacked transistor providing a well-controlled and high accuracy open loop gain of Matolin with the transistors that make up the open loop amplifier of Kim in order to have a defined gain for the amplifier providing for more accurate bandwidth control and increased amplification of the signal. 
Re claims 2, 26 and 44: Kim as modified by Matolin teaches the event-based vision sensor and method, wherein the plurality of stacked transistors (Kim, 241/242, Matolin, Mg1 to Mgk) comprises a first transistor (Kim, 242) and a second transistor (Matolin, Mgk), a source of the first transistor (Kim, 242) is electrically coupled to a source of the second transistor (Matolin, Mgk), and a gate of the first transistor (Kim, 242) is configured to receive a bias voltage (Kim, BA2) (Kim, see fig. 3, Matolin see fig. 8).
Re claims 3, 27 and 45: Kim as modified by Matolin teaches the event-based vision sensor and method, wherein the plurality of stacked transistors (Matolin, Mg1 to Mgk, Kim, 241/242) comprises a transistor (Matolin, Mg2), a gate of the transistor is electrically coupled to a drain of the transistor or a source of the transistor (Matolin, see fig. 8, Mg2 to Mgk, have the gates connected to the source or the drain of the transistor forming diode transistors), and the open-loop gain of the open-loop amplifier (Kim, 240, Matolin, 6, see fig. 8, no feedback) is associated with a number of the plurality of stacked transistors (Matolin, paragraphs 140-149).
Re claims 7 and 24: Kim the event based vision sensor, wherein each pixel further comprises: a threshold circuit (Kim, 260/270) electrically coupled to the output of the open loop amplifier (Kim, 240) and configured to generate the trigger signal when the amplified signal matches a condition, and further wherein the condition comprises that a magnitude of the amplified signal is greater than or equal to a threshold value (Kim, see fig. 2, paragraphs 47-49), but does not specifically teach a comparator. Kim teaches a comparator (7/8) electrically coupled to an output of an amplifier (A1) and configured to generate a trigger signal when an amplified signal matches a condition, and further wherein the condition comprises that a magnitude of the amplified signal is greater than or equal to a threshold value (paragraphs 71 and 78-80). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a comparator similar to Matolin for the threshold circuit of Kim in order to have an alternative way measure when the output of the amplifier reaches a certain level then output a signal to be used to determine a trigger while maintaining the basic function of the circuit to output a trigger signal.
Re claim 8: Kim as modified by Matolin teaches the event based vision sensor, wherein the comparator (Kim, 260/270, Matolin, 7/8) is further configured to output the trigger signal to an external readout system (Kim, see fig. 2, controller).
Re claim 9: Kim as modified by Matolin teaches the event based vision sensor, wherein the external readout system (Kim, see fig. 2, controller) is configured to send an acknowledge signal to the pixel in response to the trigger signal, and the reset device (Kim, 243) is further configured to reset the open loop amplifier (Kim, 240) in response to the acknowledge signal (Kim, see fig. 2, paragraphs 41-52).
Re claim 10: Kim as modified by Matolin teaches the sensor, wherein the reset device (Kim, 243, Matolin, Srs) is further configured to reset the open loop amplifier (Kim, 240) after the comparator (Matolin, 7/8, Kim, threshold circuits 260/270) outputs the trigger signal (Kim, see fig. 2 and 3, paragraphs 12, 41-52) and without regard to the receipt of an acknowledge signal from an external readout system (Matolin, see fig. 2, the trigger signal from the comparator (7/8) is sent to reset device without regard to a signal from an external readout). 
Re claim 16: Kim as modified by Matolin teaches the event based vision sensor and pixel circuit, wherein there is no capacitor between the input and the output of the open loop amplifier (Kim, 240) (Kim, see fig. 2, no capacitor, just a reset device 248).
Re claims 17 and 38: Kim as modified by Matolin teaches the event based vision sensor and method, wherein the sensor comprises at least one temporal contrast sensor (Kim, fig. 2, paragraph 28, dynamic vision sensor is another name for temporal contrast sensor).
Re claim 23: Kim as modified by Matolin teaches the pixel circuit, wherein there is no capacitive feedback between the output and the input of the open-loop amplifier (Kim, 240) (Kim, see fig. 2, no capacitor, just a reset device 243).
Re claim 31: Kim as modified by Matolin teaches the method, further comprising outputting the trigger signal to an external readout system (Kim, see fig. 2, controller).
Re claim 32: Kim as modified by Matolin teaches the method, further comprising receiving an acknowledge from the external readout system (Kim, see fig. 2, controller) after outputting the trigger signal, and resetting the amplifier (Kim, 240) in response to the acknowledge signal (Kim, see fig. 2, paragraphs 41-52).
Re claim 33: Kim teaches the method, resetting the open loop amplifier after outputting the trigger signal (Kim, see fig. 2 and 3, paragraphs 12, 41-52), but does not specifically teach without regard to the receipt of an acknowledge signal from the external readout system. Matolin teaches wherein a reset device (Srs) is further configured to reset an amplifier (A1) after a comparator (7/8) outputs a trigger signal and without regard to the receipt of an acknowledge signal from an external readout system (see fig. 2, the trigger signal from the comparator (7/8) is sent to reset device without regard to a signal from an external readout). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the reset device accept a trigger signal in a similar manner as Matolin with the device of Kim in order to reduce the amount of circuitry involved providing for a more compact design.
Re claim 41: Kim as modified by Matolin teaches the method, wherein generating the trigger signal when the amplified signal matches a condition comprises: generating the trigger signal when a magnitude of the amplified signal is greater than or equal to a threshold value (Kim, see fig. 2, paragraphs 47-49). 
Re claim 42: Kim as modified by Matolin teaches the method, wherein resetting the open loop amplifier (Kim, 240) comprises activating a reset device (Kim, 243) electrically coupled between the input and the output of the open loop amplifier (Kim, 240) (Kim, see fig. 2).

Claim(s) 4 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20150194454) as modified by Matolin et al. (US 20160227135) as applied to claims 1 and 25 above, and further in view of Xue (US 9998698).
Re claims 4 and 28: Kim as modified by Matolin teaches wherein an open-loop amplifier (Matolin, 6, fig. 8, this is an open loop amplifier since there is no feedback between Vfront and Vamp, Kim, 240) comprises a plurality of stacked transistors (Matolin, Mg1 to Mgk, Kim, plurality of transistors, 241/242) providing a well-controlled and high-accuracy open-loop gain of the open-loop amplifier (Matolin, 6, paragraphs 137-154, gain is Vamp/Vfront = -(k-1)(nMg2/nMg1), the gain is dependent on the stacked transistors Mg1 to Mgk), but does not specifically teach wherein the open loop gain of the open loop amplifier is adjustable. Xue teaches wherein an open-loop gain of an open-loop amplifier (230) is adjustable (col. 4, lines 8-40). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the gain similar to Xue with the amplifier of Kim as modified by Matolin in order to more efficiently have a desired gain for the amplifier providing for a desired output for improved temporal contrast sensitivity. 

Claim(s) 11-15, 21, 34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20150194454) as modified by Matolin et al. (US 20160227135) as applied to claims 7 and 25 above, and further in view of Yokoyama et al. (US 5198660).
Re claim 11: Kim as modified by Matolin teaches the capacitor (Kim, 230) electrically coupled to the converter (Kim, 220) in series and configured to receive the voltage signal from the converter (Kim, 220) (see fig. 2); the open loop amplifier (Kim, 240) electrically coupled, at an input, to the capacitor (Kim, 230) in series and configured to generate, at an output, an amplified signal based on an output signal from the capacitor (Kim, 230), wherein there is no feedback between the output and the input of the amplifier (Kim, 240) (Kim, paragraph 40, there is no feedback when element 243 is open); and the reset device (Kim, 243) electrically coupled between the input and the output of the amplifier (Kim, 240) and configured to reset the amplifier (Kim, 240) in response to a trigger signal being generated (Kim, see fig. 2 and 3, paragraph 41 and 42), but does not specifically teach another capacitor electrically and directly coupled in series between the output of the amplifier and an input of the comparator; and another reset device electrically coupled to the input of the comparator and configured to set a reference signal as the input of the comparator. Yokoyama teaches another capacitor (C2, 8) electrically and directly coupled in series between an output of an amplifier (5) and an input of a comparator (4); and another reset device (9) electrically coupled to the input of the comparator (4) and configured to set a reference signal (Vo) as the input of the comparator (4) (see fig. 3). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use another capacitor and another reset device similar to Yokoyama with the system of Kim as modified by Matolin in order to enlarge the dynamic range of the light intensity providing for more accurate light capture. 
Re claim 12: Kim as modified by Matolin and Yokoyama teaches the event-based vision sensor, wherein the another reset device (Yokoyama, 9) is further configured to set the reference signal (Yokoyama, Vo) as the input of the comparator (Yokoyama, 4, Kim, 260/270, Matolin, 7/8) by activating the another reset device (Yokoyama, 9, see fig. 3, col. 8, lines 41-44).
Re claim 13: Kim as modified by Matolin and Yokoyama teaches the event-based vision sensor, wherein a switch (Yokoyama, 9) is closed to activate the another reset device (Yokoyama, 9, see fig. 3, col. 8, lines 41-44, the transistor is a switch between on and off state).
Re claim 14: Kim as modified by Yokoyama teaches the reset device (Kim, 243) electrically coupled between the input and the output of the amplifier (Kim, 240) and configured to reset the amplifier (Kim, 240) in response to a trigger signal being generated (Kim, see fig. 2 and 3, paragraph 41 and 42) and the another reset device (Yokoyama, 9) electrically coupled to the input of the comparator (Yokoyama, 4) and configured to set a reference signal (Yokoyama, Vo) as the input of the comparator (Yokoyama, 4) (Yokoyama, see fig. 3), but does not specifically teach a delay circuit electrically coupled between the reset device and the another reset device and configured to set a temporal delay between operating the reset device and the another reset device. Matolin teaches a sensor, further comprising: a delay circuit (Matolin, RCC) electrically coupled between a reset device (Matolin, Srs1) and another reset device (Matolin, Srs2) and configured to set a temporal delay between operating the reset device (Matolin, Srs1) and the another reset device (Matolin, Srs2, see fig. 3, paragraphs 79 and 80). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a delay circuit similar to Matolin with the system of Kim as modified by Yokoyama in order to improve gain in the system providing for improved temporal contrast sensitivity.
Re claim 15: Kim as modified by Matolin and Yokoyama teaches the event-based vision sensor, wherein the reference signal comprises a reference voltage (Yokoyama, Vo, col. 8, lines 41-44).
Re claim 21: Kim as modified by Matolin and Yokoyama teaches the event-based vision sensor, wherein the another reset device (Yokoyama, 9) is further configured to reset the amplified signal to a reference signal (Yokoyama, Vo) decoupled from the open-loop amplifier (Kim, 240, see fig. 2, Yokoyama, 5, see fig. 3).
Re claim 34: Kim as modified by Matolin teaches the capacitor (Kim, 230) electrically coupled to the converter (Kim, 220) in series and configured to receive the voltage signal from the converter (Kim, 220) (see fig. 2); the open loop amplifier (Kim, 240) electrically coupled, at an input, to the capacitor (Kim, 230) in series and configured to generate, at an output, an amplified signal based on an output signal from the capacitor (Kim, 230), wherein there is no feedback between the output and the input of the amplifier (Kim, 240) (Kim, paragraph 40, there is no feedback when element 243 is open); and the reset device (Kim, 243) electrically coupled between the input and the output of the amplifier (Kim, 240) and configured to reset the amplifier (Kim, 240) in response to a trigger signal being generated (Kim, see fig. 2 and 3, paragraph 41 and 42), but does not specifically teach wherein resetting the open-loop amplifier comprises: resetting the amplified signal to a reference signal decoupled from the open-loop amplifier. Yokoyama teaches wherein resetting an amplifier comprises: resetting an amplified signal to a reference signal (Vo) decoupled from the amplifier (5) (see fig. 5). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to reset the amplified signal to a reference signal decoupled from the amplifier similar to Yokoyama with the reset of Kim as modified by Matolin in order to enlarge the dynamic range of the light intensity providing for more accurate light capture.
Re claim 35: Kim as modified by Matolin and Yokoyama teaches the method, wherein resetting the amplified signal to a reference signal (Yokoyama, Vo) comprises: activating a reset device (Yokoyama, 9) electrically coupled between the reference signal (Yokoyama, 9) and an input of a comparator (Yokoyama, 4, Kim, 206/207, threshold circuits) for generating the trigger signal (Kim, see fig. 2, paragraphs 47-49, Matolin, comparator, 7/8, paragraphs 71 and 78-80), wherein another capacitor (Yokoyama, 8, C2) is electrically and directly coupled in series between the open-loop amplifier (Kim, 240, open loop amp, Yokoyama, 5) and the input of the comparator (Yokoyama, 4, Kim, 206/207, threshold circuits, Matolin, 7/8).
Re claim 36: Kim as modified by Yokoyama teaches another reset device (Kim, 243) electrically coupled between the input and the output of the amplifier (Kim, 240) and configured to reset the amplifier (Kim, 240) in response to a trigger signal being generated (Kim, see fig. 2 and 3, paragraph 41 and 42) and the reset device (Yokoyama, 9) electrically coupled to the input of the comparator (Yokoyama, 4) and configured to set a reference signal (Yokoyama, Vo) as the input of the comparator (Yokoyama, 4) (Yokoyama, see fig. 3), but does not specifically teach setting a temporal delay between operating the another reset device and the reset device using a delay circuit electrically coupled between the reset device and the another reset device. Matolin teaches a sensor, further comprising: a delay circuit (Matolin, RCC) electrically coupled between a reset device (Matolin, Srs1) and another reset device (Matolin, Srs2) and configured to set a temporal delay between operating the reset device (Matolin, Srs1) and the another reset device (Matolin, Srs2, see fig. 3, paragraphs 79 and 80). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a delay circuit similar to Matolin with the system of Kim as modified by Yokoyama in order to improve gain in the system providing for improved temporal contrast sensitivity.
Re claim 37: Kim as modified by Matolin and Yokoyama teaches the method, wherein the reference signal (Yokoyama, Vo) comprises a reference voltage (Yokoyama, Vo, col. 8, lines 41-44).

Claim(s) 19 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20150194454) as modified by Matolin et al. (US 20160227135) as applied to claims 1 and 25 above, and further in view of Serrano et al. (EP 2717466).
Re claims 19 and 40: Kim as modified by Matolin teaches the open loop amplifier (Kim, 240, Matolin 6, fig. 8) comprises the plurality of stacked transistors (Matolin, Mg1 to Mgk) providing a well-controlled and high-accuracy open-loop gain of the open-loop amplifier (Matolin, 6, Kim, 240) (Matolin, paragraphs 137-154, gain is Vamp/Vfront = -(k-1)(nMg2/nMg1), the gain is dependent on the stacked transistors Mg1 to Mgk), but does not specifically teach wherein a magnitude of an open-loop gain of the amplifier is less than 100. Serrano teaches wherein a magnitude of an open-loop gain of an amplifier is less than 100 (paragraph 5, objective/desired gain is between 20 and 100, therefore amplifier gain of less than 100). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the open loop gain of the amplifier in Kim as modified by Matolin be less than 100 similar to Serrano in order to reduce power consumption and size of circuitry while maintaining a desired gain within the amplifier providing for more efficient image capture.

Claim(s) 20 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20150194454) as modified by Matolin et al. (US 20160227135) as applied to claims 1 and 25 above, and further in view of Finateu et al. (WO 2017174579).
Re claims 20 and 43: Kim as modified by Matolin teaches the open loop amplifier (Kim, 240) electrically coupled, at an input, to the capacitor (Kim, 230) in series and configured to generate, at an output, an amplified signal based on an output signal from the capacitor (Kim, 230), wherein there is no feedback between the output and the input of the open loop amplifier (Kim, 240) (Kim, paragraph 40, there is no feedback when element 243 is open); and the reset device (Kim, 243) electrically coupled between the input and the output of the open loop amplifier (Kim, 240) and configured to reset the open loop amplifier (Kim, 240) in response to a trigger signal being generated (see fig. 2 and 3, paragraph 41 and 42), but does not specifically teach wherein the reset device is further configured to reset the amplifier by setting a voltage between the input and the output of the amplifier to zero. Finateu teaches wherein a reset device (7b) is further configured to reset an amplifier (8) by setting a voltage between the input and the output of the amplifier (8) to zero (pages, lines 28-32 and page 4, lines 1-4). It would have been obvious to reset the amplifier by setting a voltage between the input and the output of the amplifier to zero similar to Finateu with the reset of Kim as modified by Matolin in order to set the amplifier to a resting level after a threshold has been met this provides for an output signal that is the temporal reset signal allowing for higher quality outputs of the sensor device.

Allowable Subject Matter
Claims 6 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 6, the prior art of record individually or in combination fails to teach the event-based vision sensor of claims 4 and 1 as claimed, more specifically in combination with wherein the open-loop gain of the open-loop amplifier is adjustable by switching in or out one or more of the transistors of the plurality of stacked transistors.
In regards to claim 30, the prior art of record individually or in combination fails to teach the method of claims 28 and 25 as claimed, more specifically in combination with further comprising: adjusting the open-loop gain of the open-loop amplifier by switching in or out one or more of the transistors of the plurality of stacked transistors.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878